Citation Nr: 1208528	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Service connection is currently in effect for post traumatic stress disorder (PTSD) with depression, with a 70 percent rating assigned thereto, effective September 27, 1995; duodenal ulcer, with a 10 percent rating assigned thereto, effective September 27, 1995; coronary atherosclerosis, with a 30 percent rating assigned thereto, effective September 27, 1995; scar, status post coronary bypass graft, with a noncompensable rating assigned thereto, effective September 27, 1995; diabetes mellitus type II with impotence, with a 20 percent rating assigned thereto, effective April 29, 2009; peripheral neuropathy, right lower extremity associated with diabetes mellitus type II with impotence, with a 10 percent rating assigned thereto, effective April 29, 2009; and peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with impotence, with a 10 percent rating assigned thereto, effective April 29, 2009.  

2.  The Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disorders.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) because the Board is granting the claim herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from October 1963 to September 1967.  In May 2004, service connection was granted for PTSD with depression, and a 70 percent rating was assigned thereto, effective July 12, 1999.  The Veteran appealed this decision, seeking an earlier effective date.  In May 2007, the effective date assigned to the Veteran's service-connected PTSD with depression was changed to September 27, 1995, with the 70 percent rating effective that date.  In November 2004, service connection was granted for duodenal ulcer, and a noncompensable rating was assigned thereto, effective July 12, 1999.  In April 2005 the rating was increased to 10 percent, effective September 27, 1995.  In August 2009, service connection was granted for diabetes mellitus type II with impotence, for peripheral neuropathy right lower extremity associated with diabetes mellitus type II with impotence, and for peripheral neuropathy right lower extremity associated with diabetes mellitus type II with impotence.  A 20 percent rating was assigned for diabetes mellitus, a 10 percent rating was assigned for left lower extremity peripheral neuropathy, and a 10 percent rating was assigned for right lower extremity peripheral neuropathy, all effective April 29, 2009.  In September 2011, service connection was granted for coronary atherosclerosis and for scar, status post coronary bypass graft; a 30 percent rating was assigned for coronary atherosclerosis and a noncompensable rating was assigned for the scar, both effective September 27, 1995.  

TDIU is warranted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The ratings for the Veteran's service-connected disabilities meet the schedular percentage requirements.  Id.  

In October 2008, the Veteran submitted a claim for TDIU, noting the ratings assigned for PTSD and an ulcer, referred to his July 31, 2008 resignation from his occupation at an aircraft company, and stated that PTSD symptoms prevented him from tolerating the stress of working and interaction with co-workers and supervision.  

A VA examination conducted in September 2000, included findings that the Veteran was shy and did not elaborate in his answers to questions.  He was depressed, had some thought content problems, was concerned about his impulse control, reported spending as little time as possible with others, had panic episodes, and memory and concentration deficits.  Global assessment of functioning score was 34.  

A report of mental status examination was conducted by "B.J.," Ph.D. in January 2009 in the context of the Veteran's claim for Social Security disability benefits.  Noted was the Veteran's chief complaint of PTSD, depression, and anxiety with symptoms since separation from service.  Also noted was that the Veteran had not worked since 2008, when he stopped working due to stress.  Following examination, Dr. B.J. provided a prognosis and recommendation, including the opinion that it was unlikely that the Veteran's psychiatric symptoms were significant enough to pose an occupational impediment.  Noted in that report was that the Veteran was not seeing a psychiatrist or counselor at that time.  

In February 2009, the Social Security Administration determined that the Veteran was disabled as of July 2008, with a primary diagnosis of ischemic heart disease. 

Private treatment records from August 2010 Through October 2011 include diagnoses of coronary artery disease, with exertional hypotension and symptomatic dizziness.  In March 2011, a VA examiner indicated that the Veteran's service-connected ischemic heart disease impacted his ability to work, providing the example that the Veteran experiences shortness of breath when walking briskly for 15 minutes or raking leaves for 20 minutes.  

In December 2011, the Veteran and his spouse testified at a hearing before the Board.  The Veteran's representative explained that the Veteran was not currently working and had not worked since July 2008.  Submitted at the time of the hearing was a November 2011 report of Vocational Assessment conducted by "J.A.H.," LPC, CRC, a vocational rehabilitation counselor with JAH Rehabilitation.  J.A.H. noted that the Veteran had worked as a machine operator and drill press operator for an aircraft company and had last worked in 2008.  J.A.H. indicated that the Veteran's service-connected PTSD and heart disease related to his ability to be employed, noting in particular difficulties with anger, getting along with others, memory and concentration problems, fatigue, low energy level, insomnia, chest pains, the inability to stand for more than two hours per day or engage in sustained walking, the need to lie down several time during the day due to fatigue, and the Veteran's report that any exertion causes his blood pressure to drop.  

J.A.H. stated that the work of the Veteran's previous occupation would exceed his physical abilities because he was expected to occasionally lift 20 to 50 pounds and stand and walk at least 6 hours per day.  J.A.H. explained that the Veteran's need to lie down during the workday would prevent him from maintaining any employment, that his fatigue and insomnia would affect his ability to maintain productivity levels in an employment situation, and that excessive breaks, arriving late, and lying down would not be tolerated by any employer.  J.A.H. also noted the Veteran's difficulties getting along with others as well as his lack of any skills transferable to sedentary or light work.  J.A.H. concluded that the Veteran is vocationally permanently and totally disabled.  

During the hearing before the Board, the Veteran's spouse testified that the Veteran had insomnia and that when he was working, his PTSD symptoms resulted in frequent agitation related to work.  When asked if the Veteran would be able to work as a telephone solicitor, the Veteran's spouse testified that the Veteran takes a good deal of medication and that in her estimation, no employer would seriously consider hiring him.  His spouse also testified that she had observed an increase in the severity of his PTSD since a recent death in the family and that his PTSD was now very severe.  The Veteran testified that he took medications for both his PTSD and his heart disease, and that the medications caused gastric upset, made him sleepy, and affected his concentration and memory.  

The preponderance of evidence, notably the medical evidence, the rehabilitation report from J.A.H., and the testimony provided by the Veteran and his spouse, shows that the Veteran's service-connected disorders acting together, render him unable to secure and follow substantially gainful employment.  Although Dr. B.J. indicated in 2009 that the Veteran's PTSD symptoms were not significant enough to pose an occupational impediment, the issue is not whether one service-connected disorder causes the Veteran to unable to retain or maintain employment, but rather whether the Veteran's service-connected disorders acting in concert result in the Veteran being unable to retain or maintain employment.  The Board finds that they do.  Accordingly, TDIU is warranted.


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


